Simmons, Justice.
This case contains the same facts and points as are *206contained in the case just decided between the same parties, and the decision in that case rules the points in this, with two exceptions. When the ji.fa. was offered in this case, it was objected to upon the additional ground that it was headed “ Georgia, Eulton county,” and recited the judgment as rendered in the justice’s court of the 536th district, without stating the county. The plaintiff in the suit on the bond alleged that he was formerly the constable of the 536th district, of Dekalb county. The court admitted the fi. fa. in evidence.
1. Whether the judgment admitting the ji.fa. in evidence was proper, would depend on whether the illegality filed by the defendant had been disposed of or not. If it should appear on the next trial, by proper proof, that this illegality had been disposed of in favor of the plaintiff against the defendant, then we are inclined to think that this point would not be well-taken, because we suppose that this was one of the grounds of illegality to the fi. fa. If it -was not one of them, it should have been; and it would be too late for the defendant, on the trial of the suit on the bond, to object to the fi. fa. on this ground. It being a good ground of illegality, the law presumes that when the defendants filed their illegality this ground was taken. If not taken then, it could not be insisted on after-wards. If it was in the illegality and the illegality was dismissed by the superior court, it is a judgment of that court that the fi. fa. is sufficient.
2. Objection was made also to the entering up of a judgment for attorneys’ fees. This suit was not only for principal and interest and costs, but for attorneys’ fees, and it seems that the plaintiff in the original action obtained a judgment for the principal, interest, costs and attorneys’ fees, and that the attorneys’ fees *207were one of the items in the ji.fa,. founded on that judgment. Thérewasno error, therefore, in entering up judgment in this case for attorneys’ fees.
Judgment reversed.